Citation Nr: 1034252	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-33 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for service-connected irritable bowel syndrome (IBS).

2.  Entitlement to an increased rating for service-connected IBS 
on an extraschedular basis.


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from December 1968 to January 
1989.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In a July 2010 letter, the Veteran was informed that his a 
Veterans Service Organization had been involved in his claim, but 
there a properly executed Power of Attorney designating that 
organization was not of record.  He was notified of how to 
appoint a representative and told that he must respond within 30 
days of the letter or the Board would assume that he wished to 
represent himself.  There was no response.  

The issue of entitlement to an increased rating for IBS on an 
extraschedular basis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's IBS has been manifested by alternating diarrhea and 
constipation with more or less constant abdominal distress.


CONCLUSION OF LAW

A disability rating in excess of 30 percent for IBS is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an increase 
in the disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are potentially 
applicable, based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In a November 1989 rating decision, the RO granted service 
connection for IBS and assigned a 10 percent rating, effective 
February 1, 1989.  In a September 2004 rating decision, the RO 
increased the rating to 30 percent, effective May 28, 2004.  In 
the November 2007 rating decision on appeal, the RO continued the 
30 percent rating for IBS.  

The Veteran's service-connected IBS has been evaluated pursuant 
to 38 C.F.R. § 4.114, Diagnostic Code 7319, (for irritable colon 
syndrome), under which a 10 percent rating is assigned for 
moderate disability manifested by frequent episodes of bowel 
disturbance with abdominal distress.  A maximum 30 percent rating 
requires severe disability manifested by diarrhea or alternating 
diarrhea and constipation with more or less constant abdominal 
distress.

Review of the medical evidence of record shows that the Veteran's 
IBS causes symptoms of constipation alternating with diarrhea, 
chronic abdominal pain, cramping, and frequent bowel movements.  
See August 2007 VA examination.  The Veteran has not been 
diagnosed with any other condition associated with his IBS.

As noted above, a 30 percent evaluation is the maximum schedular 
evaluation available under Diagnostic Code 7319.  When the 
maximum schedular evaluation under the applicable Diagnostic Code 
has been assigned, as in this case, the Board must consider 
whether a higher evaluation is warranted under an alternative 
Diagnostic Code that may be applicable.  The Board has considered 
whether a higher rating may be granted under other Diagnostic 
Codes, including for gastritis (Diagnostic Code 7307), or 
ulcerative colitis (Diagnostic Code 7323).  Each of these 
Diagnostic Codes allows for a rating in excess of 30 percent.  
However, there has been no report or finding of a bleeding ulcer, 
hemorrhage, large ulcerated or eroded areas, or malnutrition, or 
other finding consistent with a higher rating under any of these 
Diagnostic Codes.  The Board has also considered whether any 
other Diagnostic Code might be applicable to warrant a higher 
schedular evaluation. T he Board is unable to find any other 
applicable Diagnostic Code that might warrant an evaluation in 
excess of 30 percent.  The Veteran does not manifest partial 
obstruction of the intestinal tract, rectal prolapse or 
stricture, fecal leakage or fairly frequent involuntary bowel 
movements, hernia, or other symptoms which would warrant 
application of any Diagnostic Code that provides an evaluation in 
excess of 30 percent. 

In deciding the Veteran's increased evaluation claim, the Board 
has considered whether the Veteran is entitled to an increased 
evaluation for separate periods based on the facts found during 
the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
As the Veteran has been assigned the maximum schedular rating for 
his IBS during the whole appellate period, staged ratings are not 
warranted.  

The issue of entitlement to an extraschedular rating is addressed 
in the remand portion of this decision.  

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).


Complete notice in accordance with Vazquez-Flores was sent in 
July 2007, June 2008, and July 2008 and the claim was 
readjudicated in a July 2008 statement of the case.  Mayfield, 
444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Entitlement to a disability rating in excess of 30 percent for 
service-connected IBS is denied.


REMAND

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, for 
consideration of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  38 C.F.R. § 
3.321(b)(1).

The evidence of record shows that the Veteran has lost a 
considerable amount of time from work due to his service-
connected IBS.  In a letter received in June 2009, the Veteran's 
supervisor from the U.S. Postal Service where the Veteran had 
worked since 1991, stated that the Veteran had a "remarkable" 
attendance record prior to 1999.  Since July 1999, the Veteran 
had requested over 2,000 hours of annual or sick leave due to 
several medical conditions, including IBS.  In addition, the 
Veteran's medical conditions caused him to be unable to perform 
daily tasks and affected his performance at work.  

The Veteran stated in his November 2008 appeal that his IBS 
condition causes him to have numerous episodes of soiled 
underwear while sleeping and during work as he is unable to 
control his bowel movements.  He is required to wear adult 
diapers that must be changed between 3 to 5 times a day.  

The Board is precluded from assigning an extra-schedular rating 
in the first instance.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008). 

The evidence shows that the Veteran's IBS interferes with his 
employment.  In addition, the Veteran is unable to control his 
bowel movements as a result of his IBS.  The rating criteria do 
not contemplate this symptom or the effects that cause the 
Veteran to miss work.  Thun v. Peake, 22 Vet. App. 111 (2008).

Therefore, the issue of entitlement to extra-schedular 
compensation for the Veteran's service-connected IBS is remanded 
for referral to the Director of the Compensation and Pension 
Service in accordance with 38 C.F.R. § 3.321(b)(1).  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's claim for increased 
rating for IBS to the Director of 
Compensation and Pension Service pursuant 
to the provisions of 38 C.F.R. § 3.321(b) 
for consideration of whether an 
extraschedular rating is warranted.

2.  If the claim is denied, issue a 
supplemental statement of the case and 
afford the Veteran and his representative 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


